UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 MICHAEL LEE DAVIS,

         Petitioner,
                v.                                         Civil Action No. 18-1897 (JEB)
 L. JOHNSON, Warden, CTF,

         Respondent.


                                 MEMORANDUM OPINION

       In this pro se habeas Petition, Michael Lee Davis asserts that the D.C. Jail relinquished

jurisdiction over him in 2016. When the Government opposed the Petition, Davis never

responded, but instead filed an Amended Petition complaining about officer trespass in 1988. As

neither claim can advance, the Court will deny both Petitions.

       Davis was convicted in the D.C. Superior Court in 1989 of, inter alia, assault with intent

to kill and sentenced to an indeterminate term of approximately 18-56 years. See ECF No. 7

(Response to Petition), Exhs. 1-2 (J&Cs). After being released on parole in 2009, id., Exh. 4

(Sentencing Data), Petitioner was arrested on a parole-violation warrant in June 2016 and placed

at the D.C. Jail. Id., Exh. 8 (Warrant). According to Davis, he was thereafter released to

Howard County, Maryland, for a criminal matter on December 23, 2016. See ECF No. 1

(Petition) at 3. He was sentenced to 60 days in the Maryland matter, then returned to the D.C.

Jail, which refused to accept him, causing him to serve the time in the Jessup Detention Facility.

Id. He was ultimately reparoled on October 27, 2017, see Resp., Exh. 17 (Certificate of Parole),

but rearrested on June 22, 2018, for another parole violation, which causes him to be currently

housed at the District’s Central Treatment Facility. Id., Exh. 20 (Warrant).

                                                 1
       According to his initial Petition, the District “relinquished jurisdiction” over him when it

refused to take him back after his Maryland trial. See Pet. at 3. It is unclear what the upshot of

such a contention is, as Davis never says. If his point is that D.C. could then not take him back

after he served his Maryland sentence, such a claim is a non sequitur because such putative

decision does not cause him to be incarcerated today. As just mentioned, he was paroled in

2017, and his current detention results instead from a new parole violation. In any event,

“[w]hen one sovereign releases its prisoner to another for the purpose of a prisoner’s serving a

sentence there, it does not effectuate a loss of its jurisdiction over the prisoner.” McCain v.

Webb, 62 Fed. App’x 596, 598 (6th Cir. 2003) (citation omitted). If, conversely, he is

complaining that he should have been able to serve his 60 days in D.C., not Maryland, that is not

the proper subject of a habeas action, nor has he indicated any harm he suffered thereby.

       Shifting gears, Davis’s Amended Petition says nothing about such relinquishment and

instead asserts an opaque trespass claim against Metropolitan Police Department officers from

1988, which presumably relates to his arrest on his initial AWIK charge. Yet he never explains

how the officers violated his Fourth Amendment rights, why such violation somehow resulted in

his old convictions, whether such issue arose in any appeal to the D.C. Court of Appeals, or why

he can bring such a claim here now. Absent more, the Court cannot grant such a vague Petition.

       The Court, accordingly, will deny the Petition in a contemporaneous Order.



                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date: April 2, 2019




                                                  2